Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2019/0250326 to May et al.
 	May shows the following.
 	Claim 1. A method of manufacturing a semiconductor device, the method comprising; removing a portion of a first photonic integrated circuit device to form an opening as an optical pathway to a grating coupler within the first photonic integrated circuit device (fig. 1-2); filling the opening with 
 	Claim 2. The method of claim 1, further comprising: forming a through via (the via after the dry film resist 103A in fig. 2-3) on a carrier substrate 102; placing the first photonic integrated circuit device adjacent to the through via on the carrier substrate; and encapsulanting the through via and the first photonic integrated circuit device with an encapsulant 112, wherein the forming the first redistribution layer 110 forms the first redistribution layer over the fill material 105 (see fig. 5).
 	Claim 3. The method of claim 2, further comprising, prior to the forming the first redistribution layer, planarizing the fill material, the through via, and the encapsulant.  See fig. 3-5.
 	Claim 4. The method of claim 3, further comprising forming a second redistribution layer 114 on an opposite side of the first photonic integrated circuit device from the first redistribution layer. Fig. 9-10.
 	Claim 5. The method of claim 4, further comprising attaching a first electronic integrated circuit to the first redistribution layer.  See ¶0028-0030.
 	Claim(s) 7-10, 13, 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2019/0372676 to Iida et al.
Iida shows the following.
 	Claim 7. A semiconductor device comprising: a first photonic integrated circuit, the first photonic integrated circuit comprising: a semiconductor substrate; a waveguide WG1 formed within the semiconductor substrate; a grating coupler GC formed within the semiconductor substrate;  a fill material BX overlying the grating coupler; and external contacts OR planar with the fill material; and a redistribution layer IL1 overlying the fill material and the external contacts.
 	Claim 8. The semiconductor device of claim 7, further comprising an encapsulant IL2 surrounding the first photonic integrated circuit.
 	Claim 9. The semiconductor device of claim 8, further comprising through vias (see vias in IL2) extending from a first side of the encapsulant to a second side of the encapsulant.
 	Claim 10. The semiconductor device of claim 9, further comprising an electronic integrated circuit (layer SB2 having PW2 and 2Q) bonded to the redistribution layer.  
 	Claim 13. The semiconductor device of claim 7, further comprising an optical fiber located over the redistribution layer.  See ¶0064.
 	Claim 15. A semiconductor device comprising: a photonic integrated circuit comprising: a first waveguide WG2 (fig. 8) over a substrate; and a second waveguide WG1 at least partially over the first waveguide; and a redistribution layer (OR, OM) overlying the second waveguide, the redistribution layer having a surface that is co-planar with a surface of the second waveguide.
 	Claim 16. The semiconductor device of claim 15, further comprising: an encapsulant IL2 encapsulating the photonic integrated circuit; and through vias (M1b-M6b) extending through the encapsulant. 
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0372676 to Iida et al in view of USPUB 2018/0052281 to Kuo et al.
 	Iida discloses every aspect of claimed invention except for the first
semiconductor die located within the encapsulant.  Kuo shows a general teaching of utilizing the semiconductor die 32 located within the encapsulant 42 (fig. 9) for the purpose of providing protection from the outer environment.  It would have 
 	Re claim 18, Iida further shows a second redistribution layer PAD located on an opposite side of the first semiconductor die than the redistribution layer.
 	Re claims 19-20, Iida discloses every aspect of claimed invention except for the claimed material.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify Iida’s device to include the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of is suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0372676 to Iida et al.
 	Iida discloses every aspect of claimed invention except for the claimed material.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify Iida’s device to include the claimed material, since it has been held to be within the general skill of a worker in the art In re Leshin, 125 USPQ 416.
 	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2019/0250326 to May et al.
 	May discloses every aspect of claimed invention except for the claimed material.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify May’s device to include the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of is suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.